 Case 8:19-cv-01728-CEH-SPF Document 8 Filed 08/07/19 Page 1 of 2 PageID 83




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

Ebony McNichols,

         Plaintiff,
                                                   Case Number: 8:19-cv-01728-CEH-SPF
         v.

Hummingbird Funds, LLC, et. al.

      Defendants.
____________________________________/

                       NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), Plaintiff hereby certifies that the instant action:

___ IS           related to pending or closed civil or criminal cases previously filed in this Court,
                 or any other Federal or State court, or administrative agency as indicated below:



_X_ IS NOT related to any pending or closed civil or criminal cases filed with this Court, or
           any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.

         Dated August 7, 2019


                                                               /s/Thomas M. Bonan
                                                               Thomas M. Bonan
                                                               FL Bar # 118103
                                                               SERAPH LEGAL, P. A.
                                                               2002 E. 5th Ave., Suite 104
                                                               Tampa, FL 33605
                                                               Tel: 813-567-1230
                                                               Fax: 855-500-0705
                                                               tbonan@seraphlegal.com
                                                               Counsel for Plaintiff
 Case 8:19-cv-01728-CEH-SPF Document 8 Filed 08/07/19 Page 2 of 2 PageID 84




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF System. I also certify that the foregoing document is being served
this day to counsel for Defendants, via e-notice, email, or U.S. Postal Mail First Class.


                                                             /s/Thomas M. Bonan
                                                             Thomas M. Bonan
                                                             Florida Bar Number: 118103
